Citation Nr: 0205514	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
adenocarcinoma of the prostate manifested by urinary 
incontinence, to include the issue of entitlement to an 
extraschedular evaluation.

2.  Entitlement to an initial rating in excess of 10 percent 
for a radical prostatectomy scar, on appeal from an original 
grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

(The issues of service connection for nicotine dependence; 
chronic obstructive pulmonary disease (COPD) and a 
cardiovascular disability, claimed as secondary to nicotine 
dependence; and a total rating based on individual 
unemployability due to service-connected disabilities will be 
the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1964, and from May 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas, 
Regional Office (RO), which denied a rating in excess of 40 
percent for the service-connected adenocarcinoma of the 
prostate manifested by urinary incontinence, and granted 
service connection for a radical prostatectomy scar, 
assigning a 10 percent rating for that disability.  The Board 
notes that both issues were listed in a Supplemental 
Statement of the Case (SSOC) that was issued on the same date 
of the May 2001 rating decision that addressed these matters, 
without giving the veteran an opportunity to actually 
disagree with the decision.  However, in the interest of 
judicial economy, the Board has decided to undertake 
appellate review of both issues at this time, insofar as the 
veteran was led to believe, in that SSOC, that both issues 
were on appeal, and he thereafter made it clear, by means of 
his testimony at a videoconference hearing that was conducted 
before the undersigned in July 2001 (which may be construed 
as the veteran's Substantive Appeal in response to the SSOC), 
that he intended to appeal both issues.

The transcript of the July 2001 videoconference hearing, as 
well as photocopies of medical records that the veteran 
submitted at that time, have been associated with the 
veteran's claims folders.

The veteran is hereby notified that the Board is undertaking 
additional development on the issues of service connection 
for nicotine dependence; chronic obstructive pulmonary 
disease (COPD) and a cardiovascular disability, claimed as 
secondary to nicotine dependence; and a total rating based on 
individual unemployability due to service-connected 
disabilities.  This additional development is being 
undertaken pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the two 
matters on appeal have been made by the agency of original 
jurisdiction.

2.  It is not shown that the service-connected adenocarcinoma 
of the prostate manifested by urinary incontinence currently 
requires the veteran to use an appliance or four or more 
absorbent pads per day.

3.  It is not shown that the veteran's service-connected 
adenocarcinoma of the prostate manifested by urinary 
incontinence presents an unusual disability picture, 
requiring frequent periods of hospitalization, or causing 
marked interference with work other than that contemplated 
within the schedular standards.

4.  It is shown that the veteran's service-connected scar is 
tender and painful, but the scar is neither ulcerative nor 
does it cause dysfunction in an underlying part.

5.  It is not shown that the veteran's service-connected 
radical prostatectomy scar presents an unusual disability 
picture, requiring frequent periods of hospitalization, or 
causing marked interference with work other than that 
contemplated within the schedular standards.

CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for adenocarcinoma of 
the prostate manifested by urinary incontinence is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7528 (2001).

2.  An initial rating in excess of 10 percent for a radical 
prostatectomy scar is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In an April 1997 rating decision, the RO granted service 
connection for adenocarcinoma of the prostate manifested by 
urinary incontinence.  The disability was rated as totally 
disabling effective from November 1996, and as 10 percent 
disabling effective from June 1997.  In an October 1998 
rating decision, the current rating of 40 percent was 
assigned, effective from July 1998.

According to an April 2001 VA genitourinary examination 
report, the veteran indicated that, after having been 
diagnosed with adenocarcinoma of the prostate, he underwent a 
radical retropubic prostatectomy with pelvic lymph node 
dissection and unilateral nerve sparing in October 1996, that 
it took him about three years to recover from that surgery, 
and that he still had pain in the surgical area.  He 
described his voiding pattern and nocturia as occurring every 
hour and every one-and-a-half hours, respectively.  He denied 
any problems with hesitancy and dysuria, and reported varied 
stream force.  He did report urinary incontinence, which was 
present during the day and at night, and which he described 
as a leakage.  The veteran said that he wore absorbent 
material during the day, that at night he slept on a bed with 
a plastic sheet, and that if he awoke and the bed was 
saturated, he would move to a second bed.  He also said that 
he wore leak-proof type underwear during the day, as well as 
an absorbent pad, and denied recurrent urinary tract 
infections and a history of renal colic, bladder stones, or 
acute nephritis.

The above report also reveals that the veteran denied any 
drainage procedures and being on any specific therapy or on 
any medications.  He reported some soreness in the perineal 
area surgical site, and said that he continued to have 
problems with urinary incontinence, which had not resolved 
and had not responded to therapy.  On examination, there was 
a well-healed 11-cm surgical scar from the umbilicus to the 
suprapubic area, which was the site of the prostate surgery.  
It was slightly roughened and raised, and tender to 
palpation.  The abdomen was described as soft, nondistended, 
and showing mild tenderness in the suprapubic area about the 
surgical scar.  No tenderness or nodules were noted in the 
prostate area, and the prostate was absent.  History of 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy with pelvic lymph node dissection, 
and urinary incontinence, were diagnosed.

In May 2001, the RO denied the veteran's claim for a rating 
exceeding 40 percent, after finding that there was no 
evidence that the service-connected disability required the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  The RO 
also denied consideration of the veteran's claim on an extra-
schedular basis after finding no indication that the 
disability presented an exceptional or unusual disability 
picture that would render impractical the application of the 
regular standards.

In the May 2001 rating decision, the RO also granted service 
connection for the scar that resulted from the veteran's 
radical prostatectomy.  Based on evidence that the scar was 
tender and painful, a rating of 10 percent was assigned and, 
again, the RO denied consideration of the veteran's claim on 
an extra-schedular basis after finding no indication that the 
disability presented an exceptional or unusual disability 
picture that would render impractical the application of the 
regular standards.

At the July 2001 videoconference hearing, the veteran stated 
that because of his incontinence he had to use two to three 
absorbent pads per day, and sleep on a plastic sheet on his 
bed at night, and that he always carried a change of clothes 
and pads in the car in case he had to change his 
undergarments.  The veteran described his suprapubic scar as 
about eight to nine inches in length, and tender.  When asked 
whether he ever needed an appliance, he essentially denied 
it, by stating that he "would call anything that you use to 
absorb ... an appliance," and when asked about the symptoms of 
his scar, he stated that "it's just tender."

Initial considerations

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, the VCAA redefined the obligations of VA 
with respect to its duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments relating to claims to reopen, not 
applicable in this case.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Under the VCAA and its implementing regulations, VA has a 
duty to notify the claimant and his or her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In the present 
case, the veteran has been notified by the RO, by means of 
the rating decision on appeal, and the May 2001 SSOC, of the 
evidence that he needs to submit to substantiate his claims.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Also under the VCAA and its implementing regulations, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  In the present 
case, a review of the record shows that the RO has secured 
the veteran's service medical records, and medical records 
produced after service, and has scheduled the veteran for the 
VA medical examination that was conducted in April 2001.  The 
veteran was also given the opportunity to present testimony 
in support of his appeal, which he did at the videoconference 
hearing that was held before the undersigned in July 2001.  
He was also advised of his right to have a representative or 
private attorney represent him before the Board, but he has 
decided to represent himself.  Therefore, additional action 
by VA to further develop the record and assist the veteran is 
not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the two matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims).  

It is further the Board's opinion that its consideration of 
the VCAA regulations in the first instance on appeal is not 
prejudicial to the veteran because the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  

As a final preliminary matter, the Board notes that, the 
appeal of the scar issue being from an initial rating 
assigned upon awarding service connection for a prostatectomy 
scar, the entire body of evidence is for equal consideration.  
This essentially means that, consistent with the facts found, 
the rating assigned may be higher or lower for segments of 
the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

Evaluation of adenocarcinoma of the prostate

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Section 4.115a of 
Title 38 of the United States Code of Federal Regulations 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described in 
section 4.115a do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  See 
38 C.F.R. § 4.115a (2201).

VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
("the Schedule"), provides that, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for a malignant neoplasm of the 
genitourinary system, an initial rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the service-connected residuals 
shall be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  See 38 C.F.R. § 4.115b, Part 4, 
Diagnostic Code 7528 (2001).

Voiding dysfunction manifested by urinary leakage or 
incontinence is to be rated as 40 percent disabling when the 
condition requires the wearing of absorbent materials which 
must be changed two to four times per day.  A maximum rating 
of 60 percent is warranted when the condition requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  See 
38 C.F.R. § 4.115a, Part 4 (2001).

In the present case, the record shows, and the veteran has 
confirmed, that the veteran's urinary incontinence does not 
require the veteran to use appliances or four or more 
absorbent pads per day.  Though the veteran claims that his 
pads should be considered appliances, the diagnostic criteria 
clearly distinguish between absorbent materials and 
appliances.  There is no indication that he requires the use 
of a catheter or other appliance to treat his incontinence.  
Therefore, insofar as the criteria for a 60 percent rating 
are not met, the Board concludes that a rating in excess of 
40 percent for the service-connected adenocarcinoma of the 
prostate manifested by urinary incontinence is not warranted.

Evaluation of the prostatectomy scar

The Schedule provides for a single, maximum rating of 10 
percent for scars that are superficial, poorly nourished, and 
showing repeated ulceration, and for superficial scars that 
are shown to also be tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Part 4, Diagnostic 
Codes 7803, 7804 (2001).

In the present case, the veteran's service-connected scar is 
shown to be tender and painful, but the veteran is currently 
in receipt of the maximum schedular rating allowed by law for 
that disability.  The veteran does not claim and the record 
does not show any ulceration or dysfunction of an underlying 
part.  See 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803, 
7805 (2001).  Therefore, there is no basis under the law for 
assigning a higher rating, i.e., there is no legal 
entitlement for the benefit sought on appeal by the veteran.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
the Board concludes that a rating in excess of 10 percent for 
the service-connected radical prostatectomy scar is not 
warranted.

Extra-schedular ratings

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In the present case, the record shows that the RO has 
determined that the veteran's case presents no exceptional 
disability picture so as to warrant referral of the two 
issues on appeal for extra-schedular consideration.  The 
Board agrees:  Not only are the schedular evaluations in this 
case not shown to be inadequate, but there is no evidence in 
the files of an exceptional disability picture as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations that would warrant 
referral of either matter for extra-schedular consideration.  
It is not shown, nor has the veteran claimed, that the 
veteran has required frequent hospitalizations for his 
urinary incontinence and/or prostatectomy scar, and the 
overall picture presented by the evidence in the claims 
folders does not actually reflect "marked interference" in 
employment due specifically to these two service-connected 
disabilities.  Thus, the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claims on appeal for consideration of extraschedular ratings 
at any time.  The disabilities are appropriately rated under 
the schedular criteria discussed earlier in this decision.

In view of all of the above, the Board concludes that the 
veteran does not present an exceptional or unusual disability 
picture related to his service-connected urinary incontinence 
and prostatectomy scar so as to warrant referral for 
extraschedular consideration by designated authority.


ORDER

1.  A rating in excess of 40 percent for adenocarcinoma of 
the prostate manifested by urinary incontinence is denied.

2.  An initial rating in excess of 10 percent for a radical 
prostatectomy scar is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

